DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masada et al. (US Serial No. 2017/0210918).
Regarding claims 1-4; Masada et al. teaches an inkjet ink composition comprising a resin in the form of resin particles [0063], the resin may be a polyurethane resin (having less than 30% by weight of methyl methacrylate) [0067] or an acrylic resin [0088].  Masada et al. teaches the acrylic resin constituting the acrylic resin particles is a (meth)acrylic monomer, such as alkyl (meth)acrylates (e.g. 2-ethylhexyl acrylate [0136-0137], methyl (meth)acrylate, and butyl (meth)acrylate [0091; 0136-0137].  In the instance methyl methacrylate, butyl acrylate, and ethylhexyl acrylate are used to produce an acrylic resin copolymer, one of ordinary skill in the art would readily envisage employing a mixture of equal parts (1:1:1), thus the methyl methacrylate would be in an amount of about 33.3 mass % based on the total components of the resin.  
When faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  One of ordinary skill in the art would at once envisage an equal parts mixing ratio (1:1:1), since a 1:1:1 ratio is the most common starting point when mixing three components.
 Masada et al. teaches resin particles include polyurethane and acrylic resin, however fails to teach employing a mixture of said resin particles (i.e. a first resin and a second resin).  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Masada et al. teaches the composition may further comprise 1,3-propanediol (moisturizing agent), employed in an amount of 5 to 45 mass % [0095].A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.  See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005), see MPEP §2144.05.
Regarding claim 5; as stated above, when employing an equal parts ratio of methyl methacrylate, butyl acrylate, and 2-ethylhexyl acrylate, each component would be employed in an amount of about 33.3 mass %, thus falling within the claimed ranges.
Regarding claims 7 and 8; Masada et al. teaches the composition may further comprise nonionic surfactants [0097].
Regarding claim 9; Masada et al. teaches an inkjet recording system comprising a recording head, configured to scan a recording medium in a direction intersecting its conveying direction to record an image.  In addition, the full-line type recording head is a recording head having a plurality of nozzles arrayed in a range covering the maximum width of the recording medium. The full-line type inkjet recording head is preferably a recording head having a nozzle train arrayed in a direction perpendicular to the conveying direction of the recording medium; it is typically preferred that a plurality of full-line type inkjet recording heads be arranged for each ink color, and the respective recording heads be sequentially arrayed along the conveying direction of the recording medium so as to be parallel to each other.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masada et al. (US Serial No. 2017/0210918), as applied to claim 1 above, and further in view of Yatake (US Serial No. 2005/0004261).
Masada et al. renders obvious the basic claimed inkjet ink, as set forth above, with respect to claim 1.
Regarding claim 6; Masada et al. fails to teach the composition further comprising a penetrating agent.  Yatake teaches an aqueous inkjet ink composition which also contains a penetrating agent, such as 1,8-octanediol [0124].  Masada et al. and Yatake are analogous art because they are both concerned with the same field of endeavor, namely aqueous inkjet ink compositions comprising acrylic resins.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add a penetrating agent, as taught by Yatake, to the ink composition of Masada et al., and would have been motivated to do so in order to promote penetration of the aqueous solvent with respect to a recording medium, which reduces blurring of the image, as suggested by Yatake [0124].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767